Citation Nr: 1419217	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right knee disorder.  



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1959 to September 1963.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the RO.

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board remanded this case for additional development of the record in August 2012.  

In a July 2013 decision, the Board denied the issue on appeal.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2014, the Court granted a Joint Motion For Remand (Joint Motion), vacating the July 2013 decision and remanding the matter to the Board for additional action.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

In October 2013, the Veteran raised the issues of a total rating based on individual unemployability by reason of service-connected disability and increased ratings for the service-connected left knee disability and left shoulder disability.  

These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In the Joint Motion the parties agreed that the Board in its decision made a finding that there were service records that were not obtained and would not be relevant; however, the parties determined that such a finding was not in compliance with Stegall v. West, 11 Vet. App. 268 (1998).  

The Board agreed that the Board in its August 2012 remand instructed the RO to request the Veteran's service records from any possible repository, which included records from Kaneohe Bay Marine Corps Base in Hawaii.  These records were not obtained.  

The parties also noted that VA did not notify the Veteran that it was unable to obtain the records or that any additional efforts to obtain such records would be futile.  

The parties further instructed that, on the remand, the Board should direct the RO to gather or account for the aforementioned records and contact the Veteran regarding any additional medical records that may be ascertainable and obtainable.  Thus a remand is necessary to comply with the JMR directives. 

Lastly, in October 2013, the Veteran claimed that his right knee disorder was secondary to a service-connected disability.  

On remand, the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed right knee disorder to include whether is secondary to his service-connected left knee or left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take all indicated action to contact the National Personnel Records Center and request the Veteran's service treatment records from Kaneohe Bay Marine Corps Base in Hawaii.  

2.  The RO should contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the claimed right knee disorder.  With the Veteran's assistance the RO should obtain copies of any pertinent records and add them to the record.  

3.  The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  After all available outstanding records have been obtained, the RO should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed right knee disorder.  The examiner is requested to review the claims file and a copy of this remand, in conjunction with the examination.  

After examining the Veteran, the examiner should opine as to whether it is at least as likely as not that the right knee disability is due to an injury or other event of his service or otherwise caused or aggravated by the service-connected left knee or left shoulder disability. 

If it is found that the right knee disorder was aggravated by the service-connected left knee disorder or left shoulder disorder, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



